Citation Nr: 0704051	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-26 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Evaluation of post-traumatic vascular headaches, rated as 0 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2004, by the Waco, Texas, Regional Office (RO), 
which granted service connection for post-traumatic vascular 
headaches, evaluated as noncompensable, i.e., 0 percent 
disabling, effective November 30, 2001.  


FINDING OF FACT

The veteran's post-traumatic vascular headaches are 
productive of characteristic prostrating attacks occurring on 
an average of more than once a month; however, they are not 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

A 30 percent evaluation for post-traumatic vascular headaches 
is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in June 2002 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
vascular headaches, and she has been provided all the 
criteria necessary for a higher disability rating, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

By a rating action in February 1998, service connection was 
granted for traumatic right eye, with pseudophakia, ocular 
hypertension, traumatic mydriasis, vitreous degeneration, and 
angle recession, evaluated as 30 percent disabling.  

The veteran's initial claim for service connection for 
headaches secondary to his service-connected right eye 
disorder (VA Form 21-4138) was received in November 2003.  
Submitted in support of his claim were VA progress notes, 
dated from October 2000 to June 2002, reflecting treatment 
solely for the veteran's right eye disorder.  

Received in September 2003 was a treatment report from Dr. 
Brian Schulman, dated in August 2003, indicating that the 
veteran was seen for evaluation of eye pain.  She indicated 
that periodically, about twice a month, she developed a 
severe pain around the right eye that radiated into the right 
temporal region.  She described the pain as throbbing, with 
burning of the eyes.  The veteran indicated that she had to 
lie down because of the severity of the pain; she noted that 
the pain may last several days and then subside.  Following 
an evaluation, the examiner stated that he thought that the 
veteran's symptoms might be a form of a vascular headache; he 
also believed that they were related to the ocular pathology.  
Associated with this report was the result of an MRI of the 
brain, which was reported to be normal.  

Received in November 2003 were VA progress notes, dated from 
June 2002 to September 2003.  The veteran was seen in 
September 2003 for evaluation of her right sided headaches.  
At that time, it was noted that the headaches were 
periorbital and throbbing in nature, as well as burning; it 
was also noted that the headaches lasted several days at a 
time and she was unaware of any premonitory symptoms.  The 
veteran indicated that she got those headaches twice a month; 
however, she denied any nausea or vomiting.  She stated that 
most things bothered her when she had the headaches, and she 
had to lie down in a dark room.  The veteran indicated that 
most of the medications she had been given did not help much; 
but she was recently given Naproxen which was able to stop 
the pain.  The examiner stated that the veteran's headaches 
sounded vascular in nature given the throbbing 
characteristic; he stated that they could possibly migraines.  

On the occasion of a VA examination in December 2003, the 
veteran described her headaches as throbbing in nature and 
moderately severe in intensity, rating them as a 7 on a scale 
from 1 to 10.  The veteran reported almost daily aching 
discomfort around the eye which intensifies to moderately 
severe pain about twice a month.  It was noted that the pain 
was not associated with nausea or vomiting, but the veteran 
reported dizziness, photophobia and phonophobia associated 
with the headaches.  She reported no changes in vision.  The 
veteran indicated that each episode lasted about 2 to 4 
hours; she stated that the episodes were completely 
functionally disabling for their duration.  The headaches 
were aggravated by loud noise, bright lights, exercise; she 
stated that rest and relaxation in a dark room and sleep 
improved the pain.  The veteran indicated that she had taken 
5 days off from work in the last year as a result of her 
headaches.  The impression was post-traumatic vascular 
headaches, moderately severe.  

In February 2004, the RO granted service connection for a 
headache disability diagnosed as post-traumatic vascular 
headaches, evaluated as noncompensable under Diagnostic Code 
8100 (migraine headaches) effective from November 30, 2001.  

Received in March 2004 were VA progress notes, dated from 
January 2004 to February 2004.  During a clinical visit in 
January 2004, the veteran indicated that the headaches lasted 
several days at a time; she also noted that the headaches 
occurred about 2-3 times a month.  She denied any associated 
nausea or vomiting.  The assessment was chronic headaches, 
possibly mixed tension with migrainous features.  


Received in July 2005 were VA progress notes, dated from 
March 2004 to June 2005, reflecting ongoing clinical 
evaluation for chronic headaches.  The veteran was seen in 
August 2004 for evaluation of her right sided headaches.  The 
headaches were described as right sided periorbital and 
throbbing in nature, as well as burning.  She noted that the 
pain will last several days at a time, with no aura.  The 
veteran indicated that the headaches occurred about 2-3 times 
a month; no nausea or vomiting was associated the headaches.  
She stated that most things bothered her when she had the 
headaches, and she had to lie down in a dark room.  The 
assessment was chronic headaches probably mixed tension with 
migrainous features.  When seen in March 2005, the veteran 
described the headaches as right sided periorbital and 
throbbing in nature.  The veteran reported some nausea with 
the headaches; she also had photophobia.  The veteran 
reported that most things bothered her when she had the 
headaches, and she had to lie down in a dark room.  The 
veteran indicated that the headaches were occurring 4-5 times 
a month.  She indicated that if she took Zomig immediately, 
the headaches were relieved.  The assessment was chronic 
headaches, probably mixed tension with migrainous features.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful review of the evidentiary record, the 
Board concludes that the veteran's headache disability has 
not changed and a uniform evaluation is warranted.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's migraine headaches are currently rated under 38 
C.F.R. § 4.12a, DC 8100 as noncompensably disabling.  Under 
that code, migraines are evaluated as follows: 50 percent 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability; 30 
percent with characteristic prostrating attacks occurring on 
an average once a month over last several months; 10 percent 
with characteristic prostrating attacks averaging one in 2 
months over last several months; and noncompensable with less 
frequent attacks.  38 C.F.R. § 4.124a, DC 8100 (DC) (2006).  

After careful review of the evidentiary record, the Board 
finds that the manifestations of the veteran's headaches more 
closely approximate the criteria for a 30 percent rating 
under DC 8100 from the date of service connection.  38 C.F.R. 
§ 4.7.  The evidence shows that the veteran's headaches have 
averaged more than once a month throughout the appeal period.  
Moreover, the records clearly indicate that the veteran 
described the headaches as throbbing, and she has to lie down 
in a dark room.  In December 2003, the veteran indicated that 
the headaches were aggravated by loud noise and bright 
lights; and, she had to rest in a dark room.  More recently, 
in March 2005, the veteran reported nausea associated with 
the headaches; she also had photophobia.  Moreover, the 
veteran has been on several medications for treatment of her 
headaches.  In March 2005, she indicated that she had to take 
Zomig immediately in order to obtain any relief from her 
headaches.  Accordingly, the Board finds that a 30 percent 
evaluation for the veteran's mixed type headaches is 
warranted from the date of service connection.  

The evidence fails to show, however, that the veteran's 
migraine headaches are completely prostrating and productive 
of severe economic inadaptability, such as would warrant a 50 
percent evaluation.  There has been no objective evidence 
submitted that her headaches have impaired her employment 
beyond that contemplated by the current rating; she stated 
that she has only missed 5 days of work in one year as a 
result of the headaches.  Moreover, nowhere in the medical 
evidence of record is it indicated that the veteran's 
headaches are completely prostrating and result in severe 
economic inadaptability.  Accordingly, an evaluation of 30 
percent, and no higher, for migraine headaches is granted 
effective November 30, 2001.  

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that her headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Therefore, in the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met.  


ORDER

A 30 percent disability rating for post-traumatic vascular 
headaches is granted, subject to the regulations applicable 
to the payment of monetary awards.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


